ILLINOIS OFFICIAL REPORTS
                                        Appellate Court




                           People v. Alghadi, 2011 IL App (4th) 100012




Appellate Court            THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption                    KHALED W. ALGHADI, Defendant-Appellant.



District & No.             Fourth District
                           Docket No. 4-10-0012


Filed                      October 17, 2011


Held                       Defendant’s convictions for robbery and residential burglary were
(Note: This syllabus       affirmed, but the circuit clerk’s assessment of fines and fees on the
constitutes no part of     residential burglary conviction was vacated, the cause was remanded for
the opinion of the court   a hearing to determine which fees and fines were in relation to the
but has been prepared      residential burglary conviction, and the trial court was directed to
by the Reporter of         consider applying the credit arising from defendant’s presentence
Decisions for the          incarceration when it reimposes the fines and fees.
convenience of the
reader.)


Decision Under             Appeal from the Circuit Court of Champaign County, No. 08-CF-729; the
Review                     Hon. Thomas J. Difanis, Judge, presiding.



Judgment                   Affirmed in part; vacated in part; appeal dismissed in part; and cause
                           remanded with directions.
Counsel on                 Michael J. Pelletier, Karen Munoz, and Nancy L. Vincent, all of State
Appeal                     Appellate Defender’s Office, of Springfield, for appellant.

                           Julia Rietz, State’s Attorney, of Urbana (Patrick Delfino, Robert J.
                           Biderman, and Anastacia R. Brooks, all of State’s Attorneys Appellate
                           Prosecutor’s Office, of counsel), for the People.


Panel                      PRESIDING JUSTICE KNECHT delivered the judgment of the court,
                           with opinion.
                           Justices Turner and Appleton concurred in the judgment and opinion.




                                              OPINION

¶1          In March 2009, a jury found defendant, Khaled W. Alghadi, guilty of robbery (720 ILCS
        5/18-1(a) (West 2006)). In April 2009, the trial court sentenced him to 7 years’ imprisonment
        with credit for 313 days previously served. Defendant appealed, and this court ultimately
        dismissed his appeal for lack of jurisdiction because his notice of appeal was untimely.
        People v. Alghadi, No. 4-09-0424 (Dec. 6, 2010) (unpublished order under Supreme Court
        Rule 23).
¶2          In September 2009, defendant pleaded guilty to residential burglary (720 ILCS 5/19-3
        (West 2006)), pursuant to an open plea. In October 2009, the trial court sentenced him to 15
        years’ imprisonment to run concurrent with the robbery sentence and gave him credit for 457
        days previously served. At the sentencing hearing, the court failed to specifically identify any
        assessed fees and fines.
¶3          Thereafter, defendant was assessed two $20 Violent Crime Victims Assistance Act
        (VCVA) fines and two $5 drug-court fees. In February 2010, the circuit clerk sent defendant
        two notices for collection of his unpaid costs and fines in the amounts of $1,868.75 and
        $432.06. Because nothing had been paid, the circuit clerk assessed two late fees of $187.50
        and $43.35 and two collection fees of $431.25 and $99.71.
¶4          Defendant appeals the judgment on his residential-burglary conviction, arguing the
        following: (1) the circuit clerk lacked authority to assess the two $20 VCVA fines and the
        two $5 drug-court fees; (2) if the assessments were properly imposed, then defendant is
        entitled to a $5-per-day credit against his fines under section 110-14(a) of the Code of
        Criminal Procedure of 1963 (Criminal Procedure Code) (725 ILCS 5/110-14(a) (West
        2008)); and (3) the circuit clerk lacked authority to assess the late and collection fees.




                                                  -2-
¶5                                       I. BACKGROUND
¶6         On April 16, 2008, the State charged defendant in a two-count information with (1)
       residential burglary (720 ILCS 5/19-3 (West 2006)), a Class 1 felony (720 ILCS 5/19-3(b)
       (West 2006)); and (2) robbery (720 ILCS 5/18-1(a) (West 2006)), a Class 2 felony (720 ILCS
       5/18-1(b) (West 2006)). In January 2009, the trial court granted defendant’s motion to sever
       the counts of the indictment. Although the counts were severed, the circuit clerk retained the
       same trial number of No. 08-CF-729 for both charges.
¶7         In March 2009, the case proceeded to a jury trial on the robbery count, and the jury found
       defendant guilty. In April 2009, the trial court sentenced him to 7 years’ imprisonment with
       credit for 313 days previously served. Defendant appealed, and this court ultimately
       dismissed his appeal for lack of jurisdiction because his notice of appeal was untimely.
       People v. Alghadi, No. 4-09-0424 (Dec. 6, 2010) (unpublished order under Supreme Court
       Rule 23).
¶8         In September 2009, defendant pleaded guilty to the residential-burglary charge (720 ILCS
       5/19-3 (West 2006)), pursuant to an open plea. The trial court heard the factual basis,
       admonished defendant, and accepted the guilty plea. On October 22, 2009, the court
       sentenced defendant to 15 years’ imprisonment to run concurrent with the robbery sentence
       and gave him credit for 457 days previously served.
¶9         At the sentencing hearing, the trial court failed to specifically identify any assessed fees
       and fines. A docket entry made the same date shows defendant was assessed a charge of
       $1,250 for costs and would be assessed “[f]ines and/or [c]ost/[p]enalties and [f]ees” as part
       of his sentence for the residential-burglary conviction. However, this docket entry does not
       mention any VCVA fine or drug-court fee. Further, the docket entry provides “[a]ll financial
       obligations shall be paid in equal monthly installments to the Champaign County Circuit
       Clerk by.” (It appears the due date was inadvertently left out of the docket entry.) Thereafter,
       defendant was assessed two $20 VCVA fines and two $5 drug-court fees.
¶ 10       On November 10, 2009, defendant filed a motion to withdraw his plea, or alternatively,
       to reconsider the sentence, arguing his counsel was ineffective for giving him the following
       mistaken information: (1) if he entered a guilty plea, the trial court would sentence him to
       10 years’ imprisonment; and (2) if he proceeded to trial and was convicted, he could be
       sentenced up to a 30-year extended-term sentence. Further, defendant argued his 15-year
       sentence was excessive. On December 22, 2009, the court denied defendant’s motions.
¶ 11       On January 5, 2010, defendant filed a notice of appeal for his residential-burglary
       conviction. In February 2010, the circuit clerk sent defendant two notices for collection of
       his unpaid costs and fines in the amounts of $1,868.75 and $432.06. Because nothing had
       been paid, the circuit clerk assessed two late fees of $187.50 and $43.35 and two collection
       fees of $431.25 and $99.71.

¶ 12                                      II. ANALYSIS
¶ 13      On appeal, defendant argues the following: (1) the circuit clerk lacked authority to assess
       two $20 VCVA fines and the two $5 drug-court fees; (2) if the assessments were properly
       imposed, then defendant is entitled to a $5-per-day credit against his fines under section 110-

                                                 -3-
       14(a) of the Criminal Procedure Code (725 ILCS 5/110-14(a) (West 2008)); and (3) the
       circuit clerk lacked authority to assess the late and collection fees.
¶ 14        First, defendant argues the trial court did not order defendant to pay the two $20 VCVA
       fines and the two $5 drug-court fees. Consequently, defendant argues these fines should be
       vacated because the circuit clerk lacks authority to impose mandatory fines. Alternatively,
       defendant argues he should be entitled to a $5-per-day credit against these fines.
¶ 15        The State concedes the trial court never judicially imposed the VCVA fines and the drug-
       court fees. However, the State argues this court should reimpose a mandatory $20 VCVA
       fine pursuant to section 10(c)(2) of the Violent Crime Victims Assistance Act (Act) (725
       ILCS 240/10(c)(2) (West 2008)) because “defendant insists *** the trial court imposed no
       fines.” Additionally, the State argues defendant would not be entitled to $5-per-day credit
       if the VCVA assessment is reimposed by this court. Further, the State argues this court lacks
       jurisdiction to vacate any fines and fees the trial court imposed in connection with
       defendant’s robbery conviction because defendant’s January 2010 notice of appeal only
       refers to the residential-burglary conviction.
¶ 16        In his reply brief, defendant agreed this court has the ability to reimpose mandatory fines.
       If reimposed, defendant requests any imposed fines be offset by his sentence credit.
       However, defendant notes the State assumed the fines were assessed per count, but the
       “counts [were] not delineated in the clerk’s records of monetary charges.”
¶ 17        Section 10(b) of the Act (725 IlCS 240/10(b) (West 2008)) grants the trial court the
       authority to collect “an additional penalty *** from each defendant upon conviction of any
       felony” in the amount of $4 for each $40, or fraction thereof, of fines imposed. Further,
       section 10(c)(2) of the Act (725 ILCS 240/10(c)(2) (West 2008)) allows the court to assess
       a defendant a fine of “$20, for any other felony or misdemeanor” when no other fine is
       imposed. See People v. Long, 398 Ill. App. 3d 1028, 1031-32, 924 N.E.2d 511, 514 (2010)
       (VCVA assessment is a fine).
¶ 18        Further, section 5-1101 of the Counties Code (55 ILCS 5/5-1101(d-5) (West 2008))
       grants counties the authority to enact by ordinance a “$10 fee to be paid by the defendant on
       a judgment of guilty *** to be placed in the county general fund and used to finance the
       county mental health court, the county drug court, or both.” The drug-court fee is considered
       a fine because it is not intended to reimburse the State for costs incurred in prosecuting the
       defendant. People v. Childs, 407 Ill. App. 3d 1123, 1133, 948 N.E.2d 105, 113 (2011).
¶ 19        In this case, the record reveals defendant was assessed duplicate fees and fines for the
       following: (1) a $5 document-storage fee; (2) a $5 automation fee; (3) a $100 circuit-clerk
       fee; (4) a $25 court-security fee; (5) a $10 arrestee’s medical assessment; (6) a $50 court-
       finance fee; (7) a $30 State’s Attorney assessment; (8) a $20 VCVA fine; and (9) a $5 drug-
       court fee. Presumably, defendant was twice assessed these fees and fines because his robbery
       charge and his residential-burglary charge were severed. However, the original case number
       was retained (Champaign county case No. 08-CF-729) for both cases, and the circuit clerk’s
       “fees & fines information” (see appendix) does not clearly set forth what assessments were
       made in the residential-burglary conviction and what assessments were made in the robbery
       conviction. From a review of the record, it appears the first “set” of assessments relates to


                                                 -4-
       the robbery conviction because the robbery sentence was imposed first and the late and
       collection fees imposed appear to be greater.
¶ 20       Also, the record shows the trial court did not impose the two $20 VCVA fines and the
       two $5 drug-court fees, and the fees later appeared on the circuit clerk’s “fines & fees
       information.” The imposition of a fine is a judicial act, and the circuit clerk has no authority
       to levy fines, including mandatory fines. People v. Scott, 152 Ill. App. 3d 868, 873, 505
       N.E.2d 42, 46 (1987). Therefore, any fines imposed by the circuit clerk’s office are void from
       their inception. See Scott, 152 Ill. App. 3d at 873, 505 N.E.2d at 46 (cause remanded for
       proper imposition of the VCVA fine by the trial court).
¶ 21       Assuming the circuit clerk imposed the $20 VCVA fine and the $5 drug-court fee as part
       of defendant’s residential-burglary conviction, we vacate those fines. Although the fines in
       this case were improperly assessed by the circuit clerk, this court has authority to reimpose
       mandatory fines. See Scott, 152 Ill. App. 3d at 873, 505 N.E.2d at 46 (fines established by
       the VCVA are mandatory); see also People v. Folks, 406 Ill. App. 3d 300, 305, 943 N.E.2d
       1128, 1132 (2010) (“Although the statutory language relating to the drug-court assessment
       is permissive, the assessment is mandatory once the county board enacts the ordinance.”).
¶ 22       However, we will not reimpose these fines because the record reveals defendant was
       already assessed a $20 VCVA fine and a $5 drug-court fee. Although a defendant may be
       charged with multiple counts within the same case number, the defendant may only be
       assessed (1) one document-storage fee, (2) one automation fee, (3) one circuit-clerk fee, (4)
       one court-security fee, (5) one arrestee’s-medical assessment, (6) one court-finance fee, (7)
       one State’s Attorney assessment, (8) one VCVA fine, and (9) one drug-court fee. The
       severance of the residential-burglary charge and the robbery charge within the same case
       number is of no moment. Accordingly, although this issue was not raised by the parties, we
       vacate all duplicate fees and fines imposed in relation to the residential-burglary conviction.
¶ 23       Additionally, we are not vacating the collection and late fees assessed in relation to the
       residential-burglary conviction because these fees are not properly before us on direct appeal.
       See People v. Jake, 2011 IL App (4th) 090779, ¶ 24, 2011 WL 3587470 (this court lacked
       jurisdiction to consider the defendant’s late-and-collection-fee argument because the fees
       were assessed after the defendant filed his notice of appeal).
¶ 24       Here, defendant filed his notice of appeal for the residential-burglary conviction on
       January 5, 2010. From a review of the record, it appears defendant was assessed late and
       collection fees for unpaid costs and fines in February 2010. Therefore, we do not have
       jurisdiction to consider the merits of defendant’s argument in this case (defendant argued the
       circuit clerk lacked authority to assess the late and collection fees) and, accordingly, we
       dismiss this portion of defendant’s appeal. Further, we note defendant asks us to vacate all
       late and collection fees imposed by the circuit clerk. However, we have only addressed the
       late and collection fees imposed in the residential-burglary case because it is the only
       conviction subject to this appeal.

¶ 25                                   III. CONCLUSION
¶ 26      For the reasons stated, we affirm defendant’s conviction and sentence. We (1) vacate the

                                                 -5-
       circuit clerk’s assessment of fines and fees imposed in the residential-burglary conviction,
       and (2) remand for a hearing at which the trial court and the parties can determine which fees
       and fines listed in the circuit clerk’s “fees & fines information” are in relation to the
       residential-burglary conviction and vacated by our order. We also direct the trial court to
       consider the application of presentence credit at the time it reimposes fines and fees. Further,
       we dismiss those parts of the appeal for which we lack jurisdiction.

¶ 27       Affirmed in part; vacated in part; appeal dismissed in part; and cause remanded with
       directions.




                                                 -6-